PER CURIAM.
The evidence of plaintiff below tended to show that the installment of electric wires, including the hanging of the chandeliers, in the residence of J. E. Dowe, was by the authority of the Montgomery Light & Water Power Company, and that said company was primarily responsible for negligence in relation thereto. While there is some evidence tending to show that the electrician, Mosely, who actually did the work, was in such matters an independent contractor, the weight of the evidence is the other way as far as the Dowe installation was concerned. The peremptory charge to find for the defendant below was properly refused. Judgment affirmed.